Citation Nr: 1514430	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.

4.  Entitlement to a disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.

5.  The propriety of a rating reduction from 100 percent to 60 percent for ischemic heart disease, effective from March 1, 2014.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of the propriety of a rating reduction from 100 percent to 60 percent for ischemic heart disease, effective from March 1, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is manifested by no more than moderate incomplete paralysis.  

2.  The Veteran's peripheral neuropathy lower extremities is manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  A rating of 30 percent, but not more, is warranted for right upper extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.  
38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2014).

2.  A rating of 20 percent, but not more, is warranted for left upper extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.  
38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2014).

3.  A rating in excess of 20 percent is not warranted for right lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.  
38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  A rating in excess of 20 percent is not warranted for left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently assigned a 10 percent rating for peripheral neuropathy of each of his upper extremities, effective November 13, 2008.  He is also assigned a 10 percent rating for peripheral neuropathy of each of his lower extremities, effective January 13, 2003.  He asserts that his symptoms are worse that what is reflected by the 10 percent rating criteria.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).
 
I.  Peripheral Neuropathy of the Upper Extremities

Under Diagnostic Code 8515, ratings of 10, 30, and 50 percent are assigned for mild, moderate, and severe incomplete paralysis of the median nerve, respectively.  A 70 percent rating is assigned if the paralysis is complete.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).

The evidence reflecting the Veteran's upper extremity condition comes mainly from a December 2009 VA examination, a December 2009 electroneuromyographic report, and a January 2014 VA examination.  The Veteran's VA outpatient treatment records are largely silent for treatment or complaints regarding his upper extremity peripheral neuropathy.  But see VA neurology consult dated April 1, 2013 (noting normal deep tendon reflexes and no deficits to light touch, pinprick or vibrations sensations).  

At the December 2009 VA examination, the Veteran complained of tingling, weakness, and coldness in his hands.  He reported that due to his neuropathy, he was unable to pick up small items such as medication tablets or a straight pin, and could not write with a pen even though he could hold it.  Upon examination, deep tendon reflexes were shown to be normal; however; he had decreased sensation from the mid-forearm to the tips of his fingers on his right side, increased sensation in the middle one-third of his left forearm, and decreased sensation in the middle and index fingers of the left hand.  The Veteran also displayed a negative Tinel sign in his left hand.

The December 2009 electroneuromyographic report indicates the Veteran had mild weakness of the finger abductors and abductor pollicis brevis muscle bilaterally.  Otherwise, muscle strength was 5/5.  Deep tendon reflexes were absent.  Sensory examination was normal to touch, pin, and stereognosis.  Nerve conduction testing of the bilateral median motor nerves revealed mild slowing across the wrists and prolonged F responses, normal amplitude action potentials and distal latencies.  Right ulnar motor nerve testing revealed a borderline reduced amplitude action potential with slowing in all segments and a prolonged F response.  Right medial and ulnar sensory nerve testing revealed an absent response.  Left median sensory nerve testing was of mildly reduced amplitude with mild slowing across the wrist.  Right radial sensory nerve testing revealed a small amplitude response with prolonged latency.  Screening needle EMG examination of the distal muscles of the bilateral upper extremities revealed mildly increased insertional activity.  There was a reduced voluntary interference pattern with a few large amplitude, long duration and polyphasic motor units.  The examiner concluded that testing showed mild findings on neurologic examination and moderate findings on electrodiagnostic testing of peripheral neuropathy.

At the January 2014 VA examination, the Veteran reported numbness in his hands and problems gripping.  The VA examiner documented that the Veteran had moderate intermittent pain in all extremities, moderate paresthesias and/dysesthesias in the right upper extremity, and severe paresthesias and/dysesthesias in the left upper extremity.  The examiner also documented mild numbness in both upper extremities.  All muscle strength and deep tendon reflex testing was normal.  Light touch testing was normal in the shoulder area and forearm; however, there was decreased sensation in both hands and fingers.  Position, vibration, and cold sense testing was all normal.  The examiner noted that the Veteran did not have muscle atrophy or any trophic changes.

Based on the foregoing, the Board finds that the evidence demonstrates that the incomplete paralysis of the right and left median nerves is more closely approximated by moderate incomplete paralysis.  While sensory testing reveals only mild symptoms, the December 2009 electroneuromyographic (EMG) report particularly probative.  Extensive electrodiagnostic testing performed by a specialist revealed that the Veteran had moderate peripheral neuropathy of his upper extremities.  Accordingly, the Veteran's right and left extremity neuropathy more closely approximates, respectively, a 30 percent and 20 percent rating.

A higher rating is not warranted for any time on appeal.  Sensation has been shown to be decreased but not completely absent, which was described by the EMG report as being moderately severe.  That report also revealed absent reflexes in the upper extremities.  However, the December 2009 and January 2014 VA examinations revealed normal deep tendon reflexes.  Muscle strength has been consistently normal.  Put another way, the clinical evidence demonstrates that neurologic impairment of the upper extremities is limited to sensory changes, including numbness, tingling and pain, and some inconsistent findings regarding reflexes.  Regarding functional impairment caused by these symptoms, the Veteran reported during the December 2009 VA examination that he could not pick up small items and could not write.  No medical professional has diagnosed the Veteran with complete paralysis of any peripheral nerves nor has any VA examiner opined that the Veteran suffers from complete paralysis of any peripheral nerves.  

The Board has given appropriate weight as well to the Veteran's description of his symptoms.  While the Veteran may disagree with the assessment of mild and moderate symptoms, he has not described a level of actual impairment that is inconsistent with the Board's findings.  Additionally, the Veteran is not competent to identify specific levels of his neuropathy disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective characterization of his upper extremity neuropathy symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the Board finds that the evidence establishes that the Veteran's upper extremity neuropathy warrants the 30 and 20 percent ratings, but no more.

II.  Peripheral Neuropathy of the Lower Extremities

As directed by 38 C.F.R. § 4.124a, Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.  Complete paralysis of the sciatic nerve results in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The evidence reflecting the Veteran's lower extremity condition comes mainly from VA outpatient treatment records and VA examinations conducted during the period on appeal.  The Veteran's VA treatment records show that he has consistently reported symptoms of continuous numbness, tingling, and pain in his legs and feet, as well as a feeling of coldness.  Neurologic examinations conducted prior to January 2014 have consistently shown deep tendon reflexes to be present and normal.  See VA treatment record dated November 24, 2003; December 2009 VA examination.  Sensory testing has consistently revealed decreased sensation in both lower extremities, with evidence of sensation to cold being completely absent beginning in January 2014.  

At his December 2009 VA examination, the Veteran reported that he could not identify his feet when he placed them on the floor, and was therefore uncertain when walking and occasionally fell.  See also VA treatment record dated December 17, 2013.  However, Berg balance testing performed in February 2014 indicated that the Veteran was at low risk for falls.  There is also evidence showing that the Veteran experienced claudication in both lower extremities on walking less than 25 yards on a level grade at 2 miles per hour, and began using a cane regularly.  See May 2012 VA examination; January 2013 VA examination.  The Veteran stopped using a cane regularly by December 2013, according to a VA treatment record dated December 17, 2013.

In the Veteran's most recent VA examination, provided in January 2014, the Veteran again reported tingling, pain, and coldness in his legs, as well as a feeling of heaviness.  The Veteran indicated that he had trouble walking.  The examiner documented that the Veteran had moderate numbness and intermittent pain in his lower extremities. Deep tendon reflexes were decreased.  Light touch testing showed decreased sensation bilaterally in the lower legs, ankles, feet, and toes.  Sensation testing showed position sense to be normal, vibration sense to be decreased, and cold sense to be absent in the lower extremities.  Muscle strength testing was normal. The examiner noted that the Veteran did not have muscle atrophy or any trophic changes in his lower extremities.  As to impact on the Veteran's ability to work, the examiner noted that the decreased feeling in the lower extremities made the Veteran more prone to trauma.
Based on the above, the Board finds that the Veteran's incomplete paralysis of the right and left sciatic nerve is more closely approximated by moderate incomplete paralysis.  However, as the objective medical evidence, such as observations of muscle atrophy, trophic changes, and deep tendon reflex testing have all been normal, a finding of severe peripheral neuropathy is not warranted.  The report of the January 2014 examination clearly described moderate symptomatology.

As with the Veteran's claims regarding his upper extremities, the Board has considered his contention that he is lower extremity neuropathy is of higher severity, and finds the medical evidence of record to be more probative than his subjective characterization of his symptoms.  Cartright, 2 Vet. App. at  25.  Accordingly, the Board finds that the evidence establishes that the Veteran's lower extremity neuropathy warrants no higher than a 20 percent rating.

III. Extraschedular Considerations 

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.
 
The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with peripheral neuropathy of his extremities.  As explained above in denying the higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's peripheral neuropathy of the upper extremities has most recently been manifested by numbness, tingling, pain, and moderate incomplete paralysis as evidenced by electrodiagnostic testing.  As to the Veteran's lower extremity neuropathy, his symptoms are limited to sensory changes.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's upper and lower extremity peripheral neuropathy symptomatology.

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.

IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in March 2003, September 2006, February 2009, and January 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in December 2009, May 2012, January 2013, and January 2014.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to a higher initial rating of 30 percent, but no more, for right upper extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a higher initial rating of 20 percent, but no more, for left upper extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating 20 percent for right lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating 20 percent for left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The RO issued a final rating decision in December 2013 that actually reduced the 100 percent rating assigned for the Veteran's service connected ischemic heart disease from 100 percent to 60 percent, effective March 1, 2014.  The Veteran was notified of that decision on December 12, 2013.  The VA received an NOD from the Veteran on December 9, 2013, again stating that he disagreed with the July 2013 rating decision that had initially proposed to reduce his rating.  The Veteran was sent a letter in December 2013, informing him that his NOD was not valid since the reduction was only proposed and no final action had been taken.  The Veteran was informed that he would be notified when a final decision had been made and he could file an NOD after being informed of that decision.  

The Board finds that the Veteran's NOD received by the VA on December 9, 2013, constitutes a valid NOD with the December 2013 rating decision.  Although the Veteran misstated the rating decision that he was disagreeing with, a sympathetic reading of his December 2013 NOD leads to the conclusion that the Veteran properly did what was asked of him by filing an NOD after a final action was taken on his IHD rating.

Accordingly, the Board has jurisdiction over that issue.  However, where an NOD is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of the propriety of a rating reduction from 100 percent to 60 percent for ischemic heart disease, effective from March 1, 2014.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


